DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 13 March 2020 was filed after the mailing date of the patent application on 20 September 2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings, received on 20 September 2019, are acceptable for examination.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 7 and 19 are objected to because of the following informalities:  Said claims recite “indication information” which has already been recited in the independent claims that said claims refer.  In the independent claims, Applicant recites that the indication information is “about demodulation reference signal (DMRS) sequence” whereas Claim 7 and Claim 19 recite that the indication information is about another parameter.  Examiner respectfully suggests amending each recitation of “indication information” to distinguish each recitation.  For example Claim 1 and other independent claims should be amended to read “first indication information about demodulation reference signal (DMRS) sequence” and each recitation in Claim 9 and Claim 17 should be amended with “second”, “third”, “fourth”, and “fifth” to distinguish the other forms of indication information.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1, 13, 15, 43-46, and 48 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Abedini et al. (US 20170273128 A1; hereinafter referred to as “Abedini”).
Regarding Claim 1, Abedini discloses a transmission method, comprising: 
determining, by a transmitting end device, first Scheduling Assignment (SA) information and first data to be transmitted (¶9 & ¶94 & Fig. 11 (1106), Abedini discloses determining, by a user equipment (UE), a scheduling assignment (SA) where the SA indicates SA resources for the data to be transmitted), the first SA information at least comprising indication information about a Demodulation Reference Signal (DMRS) sequence for the demodulation of the first data (¶94 & Fig. 11 (1106), Abedini discloses the SA indicates the plurality of DMRS sequences); and 
transmitting, by the transmitting end device, the first SA information (¶94 & Fig. 11 (1106), Abedini discloses transmitting, by a user equipment (UE), the SA indicating the SA resources for data transmission and the plurality of DMRS sequences on a control channel) in a first physical layer format (¶48 & ¶85, Abedini discloses that the physical layer format is within the physical sidelink control channel (PSSCH) of the subframe and the DMRS within said subframe may be arranged according to symbol index or slot index.  Examiner correlates a physical layer format to the arrangement of time-frequency resources in which the transmission occurs) and transmitting the first data (¶9 & ¶94 & Fig. 11 (1106), Abedini discloses transmitting, by a user equipment (UE), data on a data channel) in a second physical layer format (¶48 & ¶85, Abedini discloses that the physical layer format is within the physical sidelink shared data channel (PDSCH) of the subframe and the DMRS within said subframe may be arranged according to symbol index or slot index.  Examiner correlates a physical layer format to the arrangement of time-frequency resources in which the transmission occurs).
Regarding Claim 13, Abedini discloses the transmission method according claim 1.
Abedini further discloses generating, by the transmitting end device, a DMRS sequence transmitted in the second physical layer format in accordance with the indication information about the DMRS sequence in the first SA information (¶9 & ¶94 & Fig. 11 (1106), Abedini discloses generating, by the UE, a DMRS sequence corresponding to data scheduled by the scheduling assignment).
Regarding Claim 15, Abedini discloses a transmission method, comprising: 
receiving, by a receiving end device, first SA information transmitted by a transmitting end device (¶94 & Fig. 11 (1106), Abedini discloses receiving, by a user equipment (UE), the SA indicating the SA resources for data transmission and the plurality of DMRS sequences on a control channel) in a first physical layer format (¶48 & ¶85, Abedini discloses that the physical layer format is within the physical sidelink control channel (PSSCH) of the subframe and the DMRS within said subframe may be arranged according to symbol index or slot index.  Examiner correlates a physical layer format to the arrangement of time-frequency resources in which the transmission occurs) and first data transmitted by the transmitting end device (¶9 & ¶94 & Fig. 11 (1106), Abedini discloses receiving, by a user equipment (UE), data on a data channel) in a second physical layer format (¶48 & ¶85, Abedini discloses that the physical layer format is within the physical sidelink shared data channel (PDSCH) of the subframe and the DMRS within said subframe may be arranged according to symbol index or slot index.  Examiner correlates a physical layer format to the arrangement of time-frequency resources in which the transmission occurs), the first SA information at least comprising indication information about a DMRS sequence for the demodulation of the first data (¶94 & Fig. 11 (1106), Abedini discloses the SA indicates the plurality of DMRS sequences); and 
acquiring, by the receiving end device, the indication information about the DMRS sequence through detecting the first SA information (¶9 & ¶94 & Fig. 11 (1106), Abedini discloses acquiring via reception, by a user equipment (UE), the SA where the SA indicates DMRS sequences to demodulate data), and demodulating the first data (¶9 & ¶94 & Fig. 11 (1106), Abedini discloses demodulating, by a user equipment (UE), the received data using the indicated DMRS sequences).
Regarding Claim 43, Abedini discloses a transmitting end device, comprising 
a processor (¶27, Abedini discloses device comprising a processor or processing system), 
a memory (¶27, Abedini discloses device comprising a memory), and 
a computer program stored in the memory and executed by the processor, wherein the processor is configured to execute the computer program so as to implement a transmission method (¶27, Abedini discloses device comprising memory storing software for execution by the processor to perform a method), comprising: 
determining, by the transmitting end device, first Scheduling Assignment (SA) information and first data to be transmitted (¶9 & ¶94 & Fig. 11 (1106), Abedini discloses determining, by a user equipment (UE), a scheduling assignment (SA) where the SA indicates SA resources for the data to be transmitted), the first SA information at least comprising indication information about a Demodulation Reference Signal (DMRS) sequence for the demodulation of the first data (¶94 & Fig. 11 (1106), Abedini discloses the SA indicates the plurality of DMRS sequences) and 
transmitting, by the transmitting end device, the first SA information (¶94 & Fig. 11 (1106), Abedini discloses transmitting, by a user equipment (UE), the SA indicating the SA resources for data transmission and the plurality of DMRS sequences on a control channel) in a first physical layer format (¶48 & ¶85, Abedini discloses that the physical layer format is within the physical sidelink control channel (PSSCH) of the subframe and the DMRS within said subframe may be arranged according to symbol index or slot index.  Examiner correlates a physical layer format to the arrangement of time-frequency resources in which the transmission occurs) and transmitting the first data (¶9 & ¶94 & Fig. 11 (1106), Abedini discloses transmitting, by a user equipment (UE), data on a data channel) in a second physical layer format (¶48 & ¶85, Abedini discloses that the physical layer format is within the physical sidelink shared data channel (PDSCH) of the subframe and the DMRS within said subframe may be arranged according to symbol index or slot index.  Examiner correlates a physical layer format to the arrangement of time-frequency resources in which the transmission occurs).
Regarding Claim 44, Abedini discloses the transmission method according to Claim 15.
Abedini further discloses receiving end device, comprising a processor (¶27, Abedini discloses device comprising a processor or processing system), a memory (¶27, Abedini discloses device comprising a memory), and a computer program stored in the memory and ¶27, Abedini discloses device comprising memory storing software for execution by the processor to perform a method).
Regarding Claim 45, Abedini discloses the transmission method according to claim 1.
Abedini further discloses computer-readable storage medium storing therein a computer program, wherein the computer program is executed by a processor so as to implement the transmission method according to claim 1 (¶27, Abedini discloses device comprising memory storing software for execution by the processor to perform a method).
Regarding Claim 46, Abedini discloses the transmission method according to claim 15.
Abedini further discloses a computer-readable storage medium storing therein a computer program, wherein the computer program is executed by a processor so as to implement the transmission method according to claim 15 (¶27, Abedini discloses device comprising memory storing software for execution by the processor to perform a method).
Regarding Claim 48, Abedini discloses the transmission method according to claim 15.
Abedini further discloses receiving, by the receiving end device, a DMRS sequence transmitted in the second physical layer format in accordance with the indication information about the DMRS sequence in the first SA information generated by the transmitting end device (¶9 & ¶94 & Fig. 11 (1106), Abedini discloses receiving, by the UE, a DMRS sequence corresponding to data scheduled by the scheduling assignment).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Abedini in view of 3GPP TS 36.212 Version 14.1.0 (hereinafter referred to as “3GPPTS36212”).
Regarding Claim 7, Abedini discloses the transmission method according to claim 1.
¶94 & Fig. 11 (1106), Abedini discloses that the SA indicates the SA resources for data transmission).
However, Abedini does not explicitly disclose the first SA information further comprises at least one of: a Modulation and Coding Scheme (MCS) for the first data transmitted in the second physical layer format, indication information about a redundancy version, indication information about a resource reservation period, and indication information about a service priority.
3GPPTS36212 teaches the first SA information further comprises at least one of: 
a Modulation and Coding Scheme (MCS) for the first data transmitted in the second physical layer format (Pgs. 186-187, §5.4.3.1.2 SCI Format 1, 3GPPTS36.212 teaches a sidelink control information comprising a modulation and coding scheme of 5 bits in length), 
indication information about a redundancy version, 
indication information about a resource reservation period (Pgs. 186-187, §5.4.3.1.2 SCI Format 1, 3GPPTS36.212 teaches a sidelink control information comprising a resource reservation of 4 bits in length), and 
indication information about a service priority (Pgs. 186-187, §5.4.3.1.2 SCI Format 1, 3GPPTS36.212 teaches a sidelink control information comprising a priority of 3 bits in length).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Abedini by requiring that the first SA information further comprises at least one of: a Modulation and Coding Scheme (MCS) for the first data transmitted in the second physical layer format, indication information about a redundancy version, 3GPPTS36212, Introduction).
Regarding Claim 19, Claim 19 is rejected on the same basis as Claim 7.
Claims 2 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Abedini in view of Serrano et al. (US 20180288792 A1; hereinafter referred to as “Serrano”).
Regarding Claim 2, Abedini discloses the transmission method according to claim 1.
However, Abedini does not explicitly disclose transmitting, by the transmitting end device, second SA information in a third physical layer format when transmitting the first SA information in the first physical layer format and transmitting the first data in the second physical layer format.
Serrano teaches transmitting, by the transmitting end device, second SA information in a third physical layer format (¶26, Serrano teaches transmitting, by a user equipment, a second SA in a second SA pool different from the first SA pool in which the first SA was transmitted) when transmitting the first SA information in the first physical layer format and transmitting the first data in the second physical layer format (¶26, Serrano teaches transmitting, by a user equipment, a second SA when the first SA was transmitted in a first SA pool and the data was transmitted in a data pool).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Abedini by transmitting, by the transmitting end device, second SA information in a third physical layer format when transmitting the first SA information in the first physical layer format and transmitting the first data in the second physical layer format as taught by Serrano because device-to-device communications is improved by allocating large pools with a large periodicity for low priority traffic and small pools with a smaller periodicity for urgent traffic (Serrano, ¶69).
Regarding Claim 16, Abedini discloses the transmission method according to claim 15,.
Abedini discloses receiving the first data transmitted by the transmitting end device (¶9 & ¶94 & Fig. 11 (1106), Abedini discloses receiving, by a user equipment (UE), data on a data channel) in the second physical layer format (¶48 & ¶85, Abedini discloses that the physical layer format is within the physical sidelink shared data channel (PDSCH) of the subframe and the DMRS within said subframe may be arranged according to symbol index or slot index.  Examiner correlates a physical layer format to the arrangement of time-frequency resources in which the transmission occurs).
However, Abedini does not explicitly disclose receiving second SA information transmitted by the transmitting end device in a third physical layer format when receiving the first SA information transmitted by the transmitting end device in the first physical layer format.
Serrano teaches receiving second SA information transmitted by the transmitting end device in a third physical layer format (¶26, Serrano teaches transmitting, by a user equipment, a second SA in a second SA pool different from the first SA pool in which the first SA was transmitted) when receiving the first SA information transmitted by the transmitting end device in the first physical layer format (¶26, Serrano teaches transmitting, by a user equipment, a second SA when the first SA was transmitted in a first SA pool and the data was transmitted in a data pool).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Abedini by receiving second SA information transmitted by the transmitting end device in a third physical layer format when receiving the first SA information transmitted by the transmitting end device in the first physical layer format as taught by Serrano because device-to-device communications is improved by allocating large pools with a large periodicity for low priority traffic and small pools with a smaller periodicity for urgent traffic (Serrano, ¶69).

Allowable Subject Matter
Claims 3-4, 9, 14, 17, 21, 47, and 49 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Internet Communications
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC NOWLIN whose telephone number is (313)446-6544.  The examiner can normally be reached on M-F 10:00AM-10:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/ERIC NOWLIN/Examiner, Art Unit 2474